Title: Thomas Jefferson to de Bure Frères, 27 May 1819
From: Jefferson, Thomas
To: de Bure Frères


          
            Messrs Debure freres
            Monticello May 27. 19.
          
          The books you were so kind as to send me the last year arrived safely and in good time. the letter and invoice which should have accompanied them got separated and did not arrive until a month or two after the books, which occasioned some difficulties and delay at the Custom-house for want of the invoice to settle the duties. it would be best always when you have closed a box of books for me; to deliver the original letter and invoice to our Ambassador at Paris, now mr Gallatin, who has constant opportunities of sending them, and to send the duplicates with the books to mr Beasly our Consul at Havre, who is very kind; & punctual in forwarding whatever he recieves from you for me.
          
          Your letter of Octob. 1. informed me that there remained in your hands in my favor a balance of 203.75 ƒ and I have now desired my friend John Vaughan of Philadelphia to place at your disposal a further sum of 100.D. part of a larger sum he is remitting for me. this, if done at par, will add 533⅓ ƒ to the former balance; and I now send you a catalogue of the books I wish to recieve, as far as these funds will accomplish. I wish that those first mentioned on the catalogue should be procured of preference to those which follow, and to stop in the catalogue where the funds stop. I thank you for not sending the Xenophon of Gaël, which I had requested on misinformation of it’s size and price. a 4to volume is more than I can hold in my hand; and I do not like to be pinned in a fixed posture to a table. I adhere therefore to 8vos which can be held in the hand, or laid on the table at convenience. in this last circumstance, the 8vo has an advantage over the 12mo. I must pray you to use all practicable dispatch in making up and forwarding this envoi; that it may arrive before the boisterous weather of winter commences, when they would be sure to be damaged by wet; remembering always that I like handsome & solid bindings. I salute you with great esteem and respect.
          
            Th: Jefferson
          
        